IN THE SUPREME COURT OF NORTH CAROLINA

                                    No. 334A17

                                 Filed 6 April 2018
IN THE MATTER OF THE FORECLOSURE UNDER THE POWERS GRANTED
IN CHAPTER 47F OF THE NORTH CAROLINA GENERAL STATUTES AND IN
THE DECLARATION OF COVENANTS, CONDITIONS AND RESTRICTIONS
FOR ADDISON RESERVE AT THE PARK AT PERRY CREEK SUBDIVISION
RECORDED AT BOOK 9318, PAGE 369, ET SEQ., WAKE COUNTY REGISTRY
CONCERNING GINA A. ACKAH


      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 804 S.E.2d 794 (2017), affirming in part,

reversing in part, and remanding an order setting aside a foreclosure sale issued by

Judge Kendra D. Hill, and reversing an order for possession of real property issued

by an Assistant Clerk of Superior Court, both entered on 30 December 2015 in

Superior Court, Wake County. Heard in the Supreme Court on 14 March 2018.


      No brief for petitioner-appellee Addison Reserve Homeowners Association, Inc.

      Adams, Howell, Sizemore & Lenfestey, P.A., by Ryan J. Adams, for respondent-
      appellant Gina Ackah.

      Law Office of Edward Dilone, PLLC, by Edward D. Dilone, for third-party
      appellee Jones Family Holdings, LLC.


      PER CURIAM.


      AFFIRMED.